Citation Nr: 1506149	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  12-12 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the lower extremities.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant and Wife 


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 

INTRODUCTION

The Veteran had active service from September 1966 to October 1969.  His awards and medals include the Combat Action Ribbon. 

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In February 2013, the Veteran provided testimony at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board remanded this matter in June 2014.  Pursuant to the remand, the Veteran was afforded a VA examination in July 2014.  However, as is discussed below, the new examination is inadequate and the appeal must be remanded again.  Barr v. Nicholson, 21 Vet. App. 303, 311-312 (2007).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In June 2014, the Board remanded this matter for a VA examination and medical opinion to determine the nature and etiology of his currently diagnosed peripheral neuropathy.  The Veteran was afforded a new VA examination in July 2014, where the examiner diagnosed hereditary peripheral neuropathy and opined that the Veteran's condition was less likely than not incurred in or caused by an in-service injury, event or illness.  The examiner noted that the Veteran's service treatment records show complaints of knee and leg pain and his lay statements indicate that his pain has continued "off and on" since service.  The examiner stated that the Veteran's reports are non-specific and cannot be attributed solely to peripheral neuropathy.  Furthermore, the VA examiner stated that the Veteran's symptoms are "diagnostic of a hereditary neuropathy with involvement of both the lower and upper extremities."  

Given the diagnosis of hereditary peripheral neuropathy, the Board finds that further development is needed.  Congenital or developmental defects are not considered "diseases or injuries" within the meaning of applicable legislation and, hence, do not constitute disabilities for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9.  Nevertheless, service connection may be granted due to aggravation of a congenital or developmental defect by a superimposed disease or injury.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. Brown , 8 Vet. App. 240 (1995); Monroe v. Brown, 4 Vet. App. 513 (1993).  Further, service connection for a disease (as opposed to a defect) of congenital or familial (hereditary) origin may be granted if the disease did not manifest until after entry into service or was aggravated during service beyond its natural progression.  VAOGC 8-88 (Sept. 29, 1988) (reissued as VAOPGCPREC 67-90 (July 18, 1990); VAOPGCPREC 11-1999 (Sept. 2, 1999).  The presumption of soundness applies to a congenital disease but not to a congenital defect.  Quirin v. Shinseki, 22 Vet. App 390 (2009). 

As such, the Veteran should be afforded a VA examination in order to determine whether his disorder is a congenital or developmental defect or disease, and if so, whether there was a superimposed injury or disease in active duty that resulted in an additional disability.  Furthermore, if the disorder is a disease, the examiner should state whether there is clear and unmistakable evidence that this disease pre-existed active service and if so, whether there is clear and unmistakable evidence that it was not aggravated during service or that any increase was due to the natural progress.  

As for the August 2014 examiner's comment that the Veteran's reports of treatment for knee/leg pain in service and symptoms since are non-specific and cannot be attributed solely to peripheral neuropathy, the Board points out that at issue is whether a current disability is related to service at all; whether it is solely due to service is not the question.


Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his hereditary peripheral neuropathy.  The claims file and copies of all pertinent records must be made available to the designated examiner for review. 

Based on the examination and review of the record, the examiner should address the following: 

(a) Is the Veteran's disability a congenital defect or a congenital disease? 

The term 'defect' is broadly defined as a structural or inherent abnormality or condition that is more or less stationary in nature.

The term 'disease' is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.

(b) If it is determined this condition is a congenital defect, the examiner should opine as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran has an additional disability due to an in-service disease or injury superimposed upon such defect.  In answering this question, the examiner should address the Veteran's complaints of knee pain in service. 

(c) If instead it is determined that this condition is a congenital disease, does the evidence of record clearly and unmistakably show (i.e., it is undebatable) that the Veteran's hereditary peripheral neuropathy existed prior to his entry onto active duty?

(d) If the answer to (c) is no, does the evidence of record clearly and unmistakably show that the preexisting disease was not aggravated by service or that any increase in disability was due to the natural progression of the disease?

Please identify any such evidence with specificity.

(e) If the answer to either (c) or (d) is no, is it at least as likely as not that the Veteran's condition had its onset in service?

(f) If the Veteran's currently diagnosed hereditary peripheral neuropathy is neither a congenital defect nor congenital disease, the examiner should opine as to whether it at least as likely as not (a 50 percent probability or greater) that the condition is etiologically related to service.   The examiner should address the Veteran's complaints of knee pain in service.  

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should state and explain why an opinion cannot be provided without resort to speculation.

2. Thereafter, readjudicate the Veteran's claim on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case addressing all the evidence of record, including recently submitted evidence.  The Veteran and his representative should be provided the requisite period of time to respond.  The case should then be returned to the Board for further appellate review.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




